DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered. Claims 1, 3-5, 7, 10, and 19 have been amended. Claim 20 is cancelled. Claims 1-19 and 21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 103, Applicant argues that the prior art does not address the claim amendments (pages 11-13 of Applicant’s response). The revised rejection (below) addresses the claim amendments, including with the addition of a new reference to help address the newly amended-in claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2019/0238354) in view of Lawson et al. (US 2013/0072153) in view of Sambhar (US 2011/0107236) in view of Fanty et al. (US 10,403,272).
[Claim 1]	Wiener discloses a method comprising:
	accessing an electronic meeting invite, wherein the electronic meeting invites is associated with at least two meeting management interfaces, wherein the first meeting management interface corresponds to meeting scheduling applications and the second meeting management interface corresponds to a virtual assistant intelligent chat bot (fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	extracting, from the electronic meeting invite, electronic conferencing details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
detecting an occurrence of the scheduled meeting based on an analysis of the extracted electronic conferencing details (¶¶ 19, 27);
based on the detected occurrence of the scheduled meeting, programmatically establishing a call communication with a conferencing session associated with the 
Wiener does not explicitly disclose that the call communication is established via a cloud-based communication platform. However, Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Wiener such that the call communication is established via a cloud-based communication platform in order to ensure that desired communications are properly routed and merged (as suggested in ¶ 63 of Lawson). This would have provided an additional convenience in setting up Wiener’s conference calls among users at the appropriate time and in a more automated manner while giving users added control in the process (e.g., to choose not to attend a particular meeting) and Wiener would have been easily amenable to such modifications since it envisions voice communications, including to facilitate interactive virtual meeting assistant activity (as seen in ¶¶ 22-23 of Wiener). 
	Wiener and Lawson do not explicitly disclose programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for 
[Claim 2]	Wiener does not explicitly disclose wherein the call communication is a Voice over Internet Protocol (VoIP) call communication, and wherein the acceptance of the established call communication is answering the forwarded VoIP call communication. Wiener, however, facilitates voice communications (Wiener: ¶¶ 22-23). Lawson discloses that browser to browser voice communications (i.e., an example of Voice over Internet communications) may be performed (Lawson: ¶ 23) and Sambhar 
[Claim 3]	Wiener discloses wherein the one or more virtual assistant operations comprise detection of a user intent, identification of entity information, detection of occurrence of an event, connecting to a conferencing session, communicating with messaging applications, and recording or transcribing a conferencing session (¶¶ 19, 27, 34-35, 41-46, 53, 55). Wiener does not explicitly disclose that the one or more virtual assistant operations comprises detection of a user status. Fanty discloses that an 
[Claim 4]	Wiener discloses wherein the virtual assistant is associated with a virtual assistant service that is configured to interface with a language understanding service and the intelligent chat bot to generate dialogue flow for communicating with users (¶¶ 33, 41-42).
[Claim 5]	Wiener discloses wherein the extracting comprises detecting a telephone number and meeting-specific login data from the electronic meeting invite, and wherein programmatically establishing the call communication utilizes the telephone number and the meeting-specific login data to connect to the conferencing session (¶¶ 28, 40).
[Claim 6]	Wiener does not explicitly disclose wherein the extracting comprises detecting a meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). This is performed by associating URLs with user accounts and resources (Lawson: ¶¶ 52, 58-60, 62). The Examiner submits that it would have been obvious to 
[Claim 7]	Wiener discloses:
wherein the virtual assistant is added to a meeting invite, of the scheduling interface, associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment); and
wherein the meeting invite comprises the electronic conferencing details for the scheduled meeting, the electronic conferencing details comprising contact information, a meeting location, a meeting time, and a meeting modality (¶¶ 19, 27-28, 40).

providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device. Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: col. 5: 24-35, col. 9: 2-11, col. 9: 52 – col. 10: 11). Fanty’s intelligent assistant is a type of virtual assistant service and suggests what such a virtual assistant service (including the ones disclosed in Wiener and Lawson) might be capable of. Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Sambhar’s virtual meeting attendee (VMA) may also detect presence information, which may trigger further action by the VMA (Sambhar: ¶¶ 78, 91), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the conference, submitted a question with the associated attendee’s name, for example), etc. (Sambhar: ¶¶ 29, 76-78, 91-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-
[Claim 9]	Wiener discloses receiving, through the virtual assistant, an instructional command for update of attendees of the conferencing session; and notifying, via the conferencing session, meeting attendees based on a processing of the instructional command (¶¶ 51-53).
[Claim 21]	Wiener does not explicitly disclose:
	detecting meeting attendee presence status from the conferencing session; 	wherein programmatically forwarding the established call communication to the user computing device occurs responsive to a determination that one or more attendees are in the conferencing session.
Fanty discloses that an intelligent assistant may monitor user actions related to a conference call (which has been established based on extracted electronic conference details) and continue to provide services related to the call, including display of a participant list and notification that a new participant has entered the meeting (Fanty: 
	detecting meeting attendee presence status from the conferencing session; 	wherein programmatically forwarding the established call communication to the user computing device occurs responsive to a determination that one or more attendees are in the conferencing session

[Claim 10]	Wiener discloses a system comprising:
	at least one processor (¶¶ 14, 60); and
	a memory, operatively connected with the at least one processor, storing
computer-executable instructions that, when executed by the at least one processor,
causes the at least one processor to perform operations (¶¶ 15, 58-59) comprising:
	extracting, from an electronic meeting invite, electronic conferencing
details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	detecting an occurrence of the scheduled meeting based on an analysis of
the extracted electronic conferencing details (¶¶ 19, 27);
	based on the detected occurrence of the scheduled meeting, programmatically establishing a call communication with a conferencing session associated with the 
	Wiener does not explicitly disclose programmatically forwarding the established call communication as an incoming call to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92). Additionally, the Fanty reference shows that intelligent assistants are known to be specifically used to automatically and proactively set up meetings when the time for a particular meeting has arrived, based on information gathered from a calendar application (Fanty: col. 5: 50-62). More specifically, Fanty discloses automated communication connection of a user to a scheduled meeting at an appropriate time 
[Claim 11]	Wiener does not explicitly disclose wherein the call communication is a Voice over Internet Protocol (VoIP) call communication, and wherein the acceptance of the established call communication is answering the forwarded VoIP call communication. Wiener, however, facilitates voice communications (Wiener: ¶¶ 22-23). Lawson discloses that browser to browser voice communications (i.e., an example of Voice over Internet communications) may be performed (Lawson: ¶ 23) and Sambhar discloses that web conferences may include VOIP (Sambhar: ¶ 2) as does Fanty (Fanty: col. 9: 34-35). The Wiener-Lawson-Sambhar-Fanty combination addresses the steps of programmatically forwarding the established call communication as an incoming call to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session associated with the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of the established call communication at the user computing device (as seen in the rejection of the independent claim above). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Wiener-Lawson-Sambhar-Fanty combination wherein the call communication is a Voice over Internet Protocol (VoIP) call communication, and wherein the acceptance of the 
[Claim 12]	Wiener discloses wherein the established call communication further comprises chat dialogue directed to a meeting attendee of the electronic meeting invite (¶¶ 33, 41-42).
[Claim 13]	Wiener discloses wherein the operations performed by the at least one processor further comprise: programmatically establishing the call communication based on the extracted electronic conferencing details (¶¶ 19, 27, 32-34).
[Claim 14]	Wiener discloses wherein the extracting comprises detecting a telephone number and meeting-specific login data from the electronic meeting invite, and wherein programmatically establishing the call communication utilizes the telephone number and the meeting-specific login data to connect to the conferencing session (¶¶ 28, 40).
[Claim 15]	Wiener does not explicitly disclose wherein the extracting comprises detecting meeting-specific uniform resource identifier (URI) from the electronic meeting invite, and wherein establishing the call communication utilizes the URI to connect to the conferencing session. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which 
[Claim 16]	Wiener discloses wherein the virtual assistant joins the conferencing session using the extracted electronic conferencing details (¶¶ 19, 27, 32-34).
[Claim 17]	Wiener does not explicitly disclose wherein the operations performed by the at least one processor further comprise: detecting, via the virtual assistant, meeting attendee presence status from the conferencing session; and providing, through the virtual assistant, a notification of meeting attendee presence status to the user computing device. Fanty discloses that an intelligent assistant may monitor user actions 
[Claim 18]	Wiener discloses wherein the operations performed by the at least one processor further comprise: receiving, through the virtual assistant, an instructional command for update of attendees of the conferencing session; and notifying, via the conferencing session, meeting attendees based on a processing of the instructional command (¶¶ 51-53).
[Claim 19]	Wiener discloses one or more computer-readable storage media storing computer-executable instructions that, when executed by at least one processor, causes the at least one processor to execute a method (¶¶ 14-15, 58-60) comprising:
	extracting, from an electronic meeting invite, electronic conferencing details for a scheduled meeting, wherein the scheduled meeting is scheduled based on one or more virtual assistant operations that are adapted to operate with a scheduling interface of an application associated with the scheduled meeting (¶¶ 19, 27; fig. 1; ¶¶ 17, 21-22, 26-27, 46 – The virtual assistant has an interface. The other meeting participants also have an interface for communication. The various participants (computer and human) interface with a meeting environment);
	detecting an occurrence of the scheduled meeting based on an analysis of the extracted electronic conferencing details (¶¶ 19, 27);

Wiener does not explicitly disclose programmatically forwarding the established call communication to a user computing device, via the virtual assistant, for connecting the user computing device to the conferencing session for the scheduled meeting; and wherein the user computing device is automatically connected to the conferencing session based on an acceptance of an incoming call comprising the forwarded established call communication at the user computing device. Lawson discloses that a conference call may be established between users via a cloud using a communication platform cloud-based service and an Application Programming Interface (API), wherein a first user requests a second user’s presence at the conference and the second user receives notification of such a request via a cloud(s) and his/her device and s/he must accept a request to connect, at which point the users are conferenced together via the cloud(s) (Lawson: ¶¶ 25, 60-66). Additionally, Sambhar discloses that a virtual meeting attendee (VMA) may attend a meeting (or a particular portion of a meeting) on behalf of a human participant and the VMA may forward questions to the human participant via IM, etc. and/or patch the human participant into the existing conference, as needed such as when a trigger condition is detected (Sambhar: abstract, ¶¶ 4-10, 29, 62-64, 69-78, 88-92), including contacting the associated attendee to patch him/her into the conference based on presence information, detection of a question from another attendee (inherently determined to be present based on the fact that s/he, while on the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
May (US 2016/0307258) – Adds a contact address for a virtual assistant to a messaging module (¶ 70).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683